Petition for Appeal as a Matter of Right or, in the alternative, Petition for Leave to Appeal Denied.In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Francek v. Dominick's Finer Foods, LLC, 2017 IL App (1st) 162574-U. The appellate court is further directed to consider defendants' alternative contention that the punitive damages award was excessive under Illinois law in addition to the other issues raised in the appeal.